Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 19-20, drawn to a kit for determining a sensitivity to an SGLT2 inhibitor, classified in A61K 31/381, A61K 31/351, among numerous others.
II. Claims 1-18, drawn to a method for treating diabetes, and a method for determining a sensitivity to an SGLT2 inhibitor, classified in C12Q 2600/158; G01N 2800/042; A61P 3/08,10.
It is noted that the kits of claims 19-20 don’t explicitly recite components that are present in the kit; e.g. an SGLT2 inhibitor. For the sake of providing compact prosecution, the kits of claims 19-20 have been interpreted by the examiner as comprising the minimum of an SGLT2 inhibitor.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the kits of invention I, comprising an SGLT2 inhibitor, can be used for purposes other than treating diabetes and determining sensitivity towards a SGLT2 inhibitor, such as for treating metastatic cancers, hyperuricemia, and heart failure. Additionally, the inventions as claimed are categorized in different CPC classes/subclasses, and would therefore require distinct searches.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As discussed earlier, the kits of invention I, comprising an SGLT2 inhibitor, have utility outside of the methods of invention II; that is, SGLT2 inhibitors are known in the art to be useful for treating heart failure, kidney stones, and metastatic cancers. Furthermore, the inventions are categorized in different CPC classes/subclasses. A serious search and examination burden would exist if restriction were not required because the inventions would require separate search and examination, e.g., different text and CPC class/subclass searches. Moreover, different prior art could potentially be applied over the different inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to the following patentably distinct species: a) biomarkers; b) SGLT2 inhibitors; and c) other antidiabetic agents. The species are independent or distinct because they species possess diverse characteristics, particularly with respect to chemical structure and/or function. In addition, these species are not obvious variants of each other based on the current record.
If invention I is elected, the following species election is required:
a) Election of a single SGLT2 inhibitor, for initial search and examination.
If invention II is elected, the following species elections are required:
b) Election of a single biomarker; 
c) Election of a single SGLT2 inhibitor; and 
d) Election of a single other antidiabetic agent, for initial search and examination. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species possess widely different characteristics which would require distinct search and examination; moreover, different prior art would be potentially be applicable to different species based upon their distinct properties. For instance, the claims encompass thousands of different biomarkers, of different chemical structure and function; some examples of biomarkers include 13-HODE, C-reactive protein, AST, ALT, HbA1C, amyloid beta-protein, tau protein, NT-proBNP, cardiac troponin I, and creatinine, in addition to many others. 
SGLT2 inhibitors comprise a sub-genus of agents having a wide variety of core structures; examples include tofogliflozin, which possesses a benzopyran ring, luseogliflozin, which has a saturated thiopyran ring, and ipragliflozin, which has a thiophene ring. As well as having structural diversity, SGLT2 inhibitors differ with respect to other properties such as bioavailability.  
Antidiabetic agents that fall outside of SGLT2 inhibitors also vary significantly with respect to chemical class and structure, and mechanisms of action. Examples include insulin, sulfonylureas, DPP-4 inhibitors, thiazolidines, biguanides, and alpha-glucosidase inhibitors, among others. Even within a specific class of agents, such as DPP-4 inhibitors, notable diversity exists. The DPP-4 inhibitor, sitagliptin, has a dihydro[1,2,4]triazolo{4,3-a]pyrazine core ring, while linagliptin has a purine core ring, and trelagliptin has a 2,4-dioxo-pyrimidine core ring; these agents also differ with respect to bioavailability and indications. 
Search and examination burden exists for the full scope of the claimed species due to their diverse properties; the species would necessitate distinct text and/or structure searches. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627